Case 2:19-cv-06182-DSF-PLA Document 114 Filed 12/28/20 Page 1 of 1 Page ID #:4075




    1
    2
    3
    4
    5
    6
    7
                            UNITED STATES DISTRICT COURT
    8
                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
    9
   10    JANET GARCIA, et at.,                          Case No.: 2:19-cv-06182-DSF-PLA
                                                        Assigned to: District Judge,
   11                              Plaintiffs,          Honorable Dale S. Fischer; Chief
                                                        Magistrate Judge, Honorable Paul L.
   12                      vs.                          Abrams.
   13
         CITY OF LOS ANGELES, et al.,                   ORDER RE STIPULATED
   14                                                   PROTECTIVE ORDER
   15                             Defendants..
   16
   17
   18
   19        Having considered the papers, and finding that good cause exists, the Parties’
   20 Stipulated Protective Order is granted.
   21
   22        IT IS SO ORDERED.
   23
   24 Dated: December 28, 2020                   By:
   25                                                  Hon. Paul L. Abrams
                                                       United States Chief Magistrate Judge
   26
   27
   28

                                            -1-
                                 STIPULATED PROTECTIVE ORDER
